UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April27, 2012 MAGICJACK VOCALTEC LTD. (Exact name of registrant as specified in its charter) Israel 000-27648 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 12 BENNY GAON STREET, BUILDING 2B POLEG INDUSTRIAL AREA, NETANYA, ISRAEL 42504 (Address of principal executive offices, including zip code) Telephone: (561) 749-2255 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On April 27, 2012, magicJack VocalTec Ltd. (the “Company”) issued a press release containing information regarding its Board of Directors approving a new share repurchase program. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated into this Item 8.01 by reference. On April27, 2012, the Company also issued a press release announcing its plans to distribute non-transferrable subscription rights to shareholders of record as of May 7, 2012. A copy of the press release is attached hereto as Exhibit 99.2 and is incorporated into this Item 8.01 by reference. The information in this Item8.01 (including Exhibist 99.1 and 99.2) shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Exhibit No. Description Press release dated April 27, 2012 Press release dated April 27, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/ Daniel Borislow Name: Daniel Borislow Title: President and Chief Executive Officer Date: April 27, 2012 Exhibit Index Exhibit No. Description Press release dated April 27, 2012 of magicJack VocalTec Ltd. Press release dated April 27, 2012 of magicJack VocalTec Ltd.
